10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

ase 3:18-CV-02661-CAB-BLI\/| Document 12-1 Filed 01/07/19 Page|D.QB Pagelon

Michael A. Taibi, Esq. SBN.]60041

TAIBI AND ASSOCIATES, APC

750 B Street, Suite 2510

San Diego, CA 92101

Telephone: (619) 354-1798

Facsirnile: (619) 784-3168; Email: madan @yrnail.corn

Attorney for Plaintiff LAWRENCE GAY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

LAWRENCE GAY, Case No.: lS-CV-UZoGl-CAB-BLM

DECLARATION BY MICHAEL A. TAIBI
Plaintiff, MASON IN SUPPORT OF EX PARTE

MOTION AND APPLICATION
Vs. REQUESTING OR])ER TO SHOW CAUSE
JUAN ANTONIO BERUMEN dba EL HEARING SCHEDULED FOR JANUARY

REY MORO TACO SHOP, et al. 8, 2019 A'I` 10:30 A.M. REGARDING IFP

. FEE WAIVER BE VACATED; OR, IN THE
ALTERNATIVE BE CONTINUED TO A
FUTURE HEARING DATE.

Defendants.

 

 

 

l, MICHAEL A. TAIBIJ do hereby declare and state:
l. l arn the attorney for the Plaintiff LaWrence Gay in the above-captioned matter. I have
personal knowledge of the facts set forth below and if called to testify could testify competently
to the truth of the facts asserted, except for those facts alleged on information and belief and
those facts I believe to be true.
2. l have responded, on behalf of my client, to the December 6, 2018 order issued by the
Court requiring a response to the denial of the IFP fee Waiver otto pay the filing fee of $400.00

by responding and opposing the denial of the order and paying the $4{)0.00 filing fee.

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

`ase 3:18-CV-02661-CAB-BLI\/| Document 12-1 Filed 01/07/19 Page|D.96 PageZon

3. The issue of the IFP fee Waiver application and denial is moot at this point as I have
complied With the court order to furnish a response and/or pay the filing fee of $400.00 by doing
both.
4. ' My office contacted lodge Cathy Ann Bencivengo’s chambers on January 7, 2019, to
confirm that the January 8, 2019 hearing at 10:30 a.rn, has been vacated I Was informed at that
time that 1 must appear With my client and the matter Would not be discussed further.
5. I have two criminal matters scheduled for the same time as the above-referenced hearing,
one of Which, is a felony matter that requires my personal appearance I have a conflict and
cannot attend the hearing in this matter.
6. l believe that the matter should be vacated and is moot as the filing fee has been paid.

1 declare under penalty of perjury under the laws of the United State of America and State
of California that the foregoing is true and correct, except as to those matter that l state on belief

and believe those to be true.

Dated: January 7, 2019 /s/ Michael A. Taibi

Michael A. Taibi, Esq.
Attorney for the Plaintiff
Lawrence Gay

 

 

